DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 6/2/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chantriaux et al. (US Patent Application Pub. No.: US 2014/0203739 A1).

For claim 2, Chantriaux et al. disclose the one first partial rotor and the one second partial rotor (reference character Rt) being arranged concentrically and one behind the other in an axial direction (see figures 5-7).  
For claim 3, Chantriaux et al. disclose the one first stator winding system and the one second stator winding system (reference character St) being arranged one behind the other in an axial direction (see figures 5-7).  
For claim 4, Chantriaux et al. disclose in each case, one component of a group of components comprising a stator winding system of the one first stator winding system (reference character St) and the one second stator winding system (reference character St) and the partial rotor (reference character Rt) that is associated with the stator winding system being arranged radially within another component of the group of components (see figures 5-7).  
For claim 6, Chantriaux et al. disclose a control means for detecting failure of motor elements (see paragraphs [0077-0078, 0088]) which can be considered a drive controller, i.e. a drive controller configured to: monitor the electrical machine for presence of a fault; and when a fault is detected in a faulty partial drive system from amongst the partial drive systems, establish DC-isolation of the stator winding system of the faulty partial drive system from the energy supply device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantriaux et al. as applied to claim 1 above, and further in view of Anmelder (Foreign Patent Document No.: DE 3631298 A1).
For claim 5, Chantriaux et al. disclose the claimed invention except for the one first stator winding system and the one second stator winding system being DC-isolated from one another.  Having systems being DC-isolated from one another is a known skill in the art as exhibited by Anmelder (see the English Abstract), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the DC isolation for the system as disclosed by Anmelder for the first and second stator winding system of Chantriaux et al. for predictably providing desirable configuration for facilitating the proper functioning of the winding system device.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantriaux et al. as applied to claim 1 above, and further in view of Kobayashi et al. (US Patent Application Pub. No.: US 2017/0190435 A1).
.  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantriaux et al. in view of Kobayashi et al. as applied to claim 7 above, and further in view of Steffani (US Patent Application Pub. No.: US 2016/0347180 A1).
For claim 8, Chantriaux et al. in view of Kobayashi et al. disclose the claimed invention except for the partial drive systems each including a converter that is electrically connected between the current source and the stator winding system of the respective partial drive system, wherein in each case, one group of switches each comprising at least one switch is provided in each of the partial drive systems, wherein at least one switch of the respective group of switches is electrically arranged between the respective current source and the respective converter, at least one switch of the 
For claim 9, Chantriaux et al. disclose the drive controller (control unit UG) being further configured to initiate opening of the respective switch (see paragraphs [0077-0078]), and the structure of drive controller as disclosed by Chantriaux et al. when applied with Kobayashi et al. and Steffani would enable the drive controller to be further configured to select which switch of the respective group of switches is opened depending on the location of the occurrence of the fault in the faulty partial drive system.  










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEX W MOK/Primary Examiner, Art Unit 2834